
	

113 HR 963 IH: Coordination of Pro Bono Medically Recommended Dental Care Act
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 963
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Ms. DeGette (for
			 herself and Mr. Stivers) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To assist low-income individuals in obtaining medically
		  recommended dental care.
	
	
		1.Short titleThis Act may be cited as the
			 Coordination of Pro Bono Medically
			 Recommended Dental Care Act.
		2.Grants or
			 contracts to facilitate low-income access to dental carePart B of title III of the Public Health
			 Service Act is amended by inserting after section 317M (42 U.S.C. 247b–14a) the
			 following new section:
			
				317M–1.Grants or
				contracts to facilitate low-income access to dental care
					(a)GrantsThe Secretary shall award competitive
				grants to, or enter into contracts with, eligible entities to maximize the
				number of eligible low-income individuals receiving dental care.
					(b)Use of
				fundsAn entity shall use
				amounts received under a grant or contract under this section to fund the
				employment costs of a program to—
						(1)coordinate the
				provision of free, medically recommended dental care to eligible low-income
				individuals by volunteer dentists in a manner consistent with State licensing
				laws; and
						(2)verify the
				medical, dental, and financial needs of eligible low-income individuals who may
				be eligible for such dental services.
						(c)Eligibility
						(1)Eligible
				entityTo be eligible to receive a grant or contract under
				subsection (a), an entity shall—
							(A)be an entity that
				is exempt from tax under section 501(c) of the Internal Revenue Code of
				1986;
							(B)provide for the
				participation of eligible individuals in a free dental services program;
				and
							(C)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(2)Eligible
				individualTo be eligible to participate in a program described
				in paragraph (1)(B), an individual shall be—
							(A)an adult
				individual entitled to benefits under part A of title XVIII of the Social
				Security Act;
							(B)an individual
				enrolled in part B of title XVIII of such Act;
							(C)an individual
				enrolled in a State plan or waiver under title XIX of such Act; or
							(D)an individual
				enrolled in a State child health plan under title XXI of such Act or under an
				approved waiver of such plan.
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $2,000,000 for each of fiscal years 2014 through
				2018.
					.
		
